



SEPARATION AGREEMENT AND RELEASE

THIS SEPARATION AGREEMENT AND RELEASE (“Agreement”) is entered into between
Jeremy Friedman (“you”) and Integer Holdings Corporation (“Company”). In
consideration of the mutual promises, benefits and covenants herein contained,
you and the Company hereby agree as follows:


Separation Date
You acknowledge that your employment with Company and any other Releasee (as
defined below) ended as a result of your retirement effective December 28, 2018
(the “Separation Date”). After the Separation Date, you will not represent to
others that you are an employee, officer, agent, or representative of Company or
any other Releasee for any purpose. As a result of your retirement, your pay
ceased as of the Separation Date, and your benefits will terminate in accordance
with Company’s plan documents, except for any benefit continuation or conversion
rights you may have under the applicable plan documents. Group health plan
coverage terminated on December 28, 2018, except to the extent you exercise any
continuation coverage rights you have pursuant to COBRA. You will receive COBRA
notice under separate cover.


Separation Payments
If you timely execute, do not revoke, and comply at all relevant times with this
Agreement, you will be eligible to receive “Separation Payments” in the
aggregate amount of $1,514,496.00, less applicable taxes and withholdings,
payable in 39 consecutive substantially equal bi-weekly installments of
$38,833.23 each over 18 months commencing on March 1, 2019, in accordance with
the Company’s regular payroll practices.   Notwithstanding the foregoing, in
order to comply with the 6-month delay rule under Section 409A of the Internal
Revenue Code and the Treasury Regulations thereunder (“Section 409A”), the
Separation Payment installments will not commence until July 5, 2019, and the
first installment will be in the amount of $388,332.31, which includes bi-weekly
installment payments in the aggregate amount of $349,499.08 that would have been
paid to you beginning on March 1, 2019, but for the 6-month delay required under
Section 409A. The balance of your Separation Payments, in the aggregate amount
of $1,126,163.69, will be paid in 29 consecutive bi-weekly installments
beginning on July 19, 2019.


Other Payments
Whether or not you execute this Agreement, or you execute this Agreement but
then revoke the Agreement, the Company will pay you:


1.
An “Initial RSU Payment” equal to 23,688 shares of Company common stock (subject
to any required tax withholding obligation satisfied through the withholding by
the Company of Company common stock), representing the right to receive one
share of Company common stock in settlement of each restricted stock unit (RSU)
awarded to you pursuant to the letter agreement between you and the Company,
dated October 7, 2016, and that vests as of December 28, 2018 without regard to
your retirement. The Initial RSU Payment will be made as soon as
administratively practicable following December 28, 2018, but in no event later
than January 15, 2019; and

2.
A “Second RSU Payment” equal to 23,689 shares of Company common stock (subject
to any required tax withholding obligation satisfied through the withholding by
the Company of Company common stock), representing the right to receive one
share of Company common stock in settlement of each RSU awarded to you pursuant
to the letter agreement between you and the Company, dated October 7, 2016, and
that is eligible for accelerated retirement vesting treatment in accordance with
the letter agreement between you and the Company, dated February 18, 2018. The
Second RSU Payment will be made as soon as administratively practicable
following the date that is 6 months after the Separation Date, but in no event
later than July 2, 2019; and



1



--------------------------------------------------------------------------------







3.
A bonus, if any, under the Company’s short term incentive compensation plan in
respect of the 2018 fiscal year to which you are entitled in accordance with the
February 18, 2018 letter agreement between you and the Company (the “Accrued
Bonus”); and



4.
Any accrued Paid Time Off and any expenses reimbursable under the Company’s
policies, which you incurred on or before the Separation Date (the “Other
Accrued Obligations”).



Vesting of Options
Effective as of the Separation Date, in accordance with the nonqualified stock
option awarded to you pursuant to the letter agreement between you and the
Company, dated October 7, 2016, you shall have the right to purchase 33,334
shares of the Company’s common stock, 16,667 shares of which are eligible for
accelerated retirement vesting treatment in accordance with such letter
agreement. Any exercise of the nonqualified stock option must be in accordance
with the terms and conditions of the Company’s Stock Incentive Plan and the
applicable award agreement.


General Release
For and in consideration of the Separation Payments, together with other good
and valuable consideration, the sufficiency of which you hereby acknowledge,
you, on behalf of yourself and your heirs, executors, personal representatives,
successors and assigns (collectively, a “Releasor” or “Releasors”), hereby
release and forever discharge the Company, and its current and former parents,
subsidiaries, affiliates, predecessors, successors, and related companies, and
each of these entities’ current and former owners, directors, officers, members,
managers, shareholders, partners, agents, employees, contractors, attorneys,
successors and assigns, in both their individual and official capacities, as
appropriate (collectively, a “Releasee” or “Releasees”), of and from any and all
claims, complaints, demands, actions, causes of action, suits, rights, debts,
obligations, judgments, damages, entitlements, liabilities, and expenses
(including attorneys’ fees) of any kind whatsoever that any Releasors now have
or ever had against any Releasees, whether known or unknown, suspected or
unsuspected, or concealed or apparent related to your employment with the
Company or any other Releasee, and the termination of such employment (the
“Released Claims”).


For the avoidance of doubt, and without limiting the broad nature of the
Released Claims, this Agreement releases each of the Releasees from any and all
claims arising under any law relating to employment, including, but not limited
to (all as amended), Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act of 1990, the Family and Medical Leave Act of 1993, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act of 1990, the Equal Pay Act of 1963, the Immigration Reform and Control Act
of 1986, the Genetic Information Nondiscrimination Act of 2008, the Civil Rights
Act of 1866 (42 U.S.C. §§ 1981–1988), the Employee Retirement and Income
Security Act of 1974, the federal Worker Adjustment and Retraining Notification
Act, the Uniform Services Employment and Reemployment Rights Act, all claims
under the Texas Labor Code (including Chapter 21, formerly known as the Texas
Commission on Human Rights Act, and Chapter 451, known as the Texas
Anti-Retaliation Law), and any and all state and local laws that may be legally
waived; (3) for wages, wage supplements, paid time off, or any other form of
compensation or benefit; (4) arising under any employee benefit plan, policy, or
practice; (5) arising under tort, contract, or quasi-contract law, including but
not limited to claims of breach of an expressed or implied contract, tortious
interference with contract or prospective business advantage, breach of the
covenant of good faith and fair dealing, promissory estoppel, detrimental
reliance, retaliation, violation of public policy, invasion of privacy,
nonphysical injury, personal injury or sickness or any other harm, wrongful or
retaliatory discharge, fraud, defamation, slander, libel, false imprisonment, or
negligent or intentional infliction of emotional distress; (6) for monetary or
equitable relief, including but not limited to attorneys’ fees,


2



--------------------------------------------------------------------------------





back pay, front pay, reinstatement, compensatory or punitive damages, liquidated
damages, experts’ fees, medical fees or expenses, costs or disbursements; and
(7) arising under any other federal, state, or local law, statute, amendment,
rule, regulation, order, code, common law, policy, ordinance, or court decision.


The Released Claims do not include any claim: (a) that arises exclusively after
the date you execute this Agreement; (b) to vested rights under any of the
Company’s employee benefit plans; (c) relating to your right to receive the
Accrued Bonus or Other Accrued Obligations; (d) relating to the enforcement of
your rights under this Agreement; or (e) that cannot be released under law, such
as claims for statutory unemployment benefits or workers’ compensation benefits.


Return of Company Property
You agree and represent that, on or before the Separation Date, you returned all
Company property, including keys, credit cards, security access cards, codes,
iPads, memoranda, data, records, notes and other information in your possession
or under your control in any form. Notwithstanding the foregoing, the Company
agrees that you may keep your computer and cell phone, provided that the Company
will be entitled to remove all confidential and proprietary information from
such devices, to its reasonable satisfaction. You also must convert the service
on the cell phone to a new service plan in your own name.


Confidential and Proprietary Information
You acknowledge and reaffirm the validity of the Inventions, Non-Disclosure and
Non-Solicitation Agreement (the “Confidentiality Agreement”) that you previously
signed. By signing this Agreement, you acknowledge and agree that you have had
access during your employment with the Company to confidential and proprietary
information of Company (“Trade Secrets”), and further acknowledge and agree that
the release or disclosure of any of the Company’s Trade Secrets will cause
irreparable injury. By signing this Agreement, you acknowledge that you have not
used or disclosed, and agree that you will not at any time use or disclose,
directly or indirectly, to any other entity or person, any Trade Secrets of the
Company, its affiliates, or any officers, directors or employees. You also agree
that you will not attempt to gain access to such information through restricted
means. You understand that the Company would not provide you with the monies and
benefits under this Agreement but for your affirmation of the obligations under
the Confidentiality Agreement. You further understand and agree that a violation
of this provision is a material breach of this Agreement and may be enforceable
against the person making disclosure by injunctive relief and by an award of
damages.


Nothing herein shall be construed to prevent disclosure of Trade Secrets as may
be (1) permitted by the Protected Rights Section of this Agreement, (2) required
by applicable law or regulation, pursuant to the valid order of a court of
competent jurisdiction or an authorized government agency, or pursuant to a
valid subpoena (provided that such disclosure does not exceed the extent of
disclosure required by such law, regulation, order, or subpoena), or (3) to a
court or government agency to the extent you have a protected right to do so.
You shall promptly provide written notice to an authorized officer of the
Company of any order, subpoena, or other attempt to require disclosure of
Confidential Information under the immediately preceding subsection (2).
Additionally, notwithstanding any other provision of this Agreement, you will
not be held criminally or civilly liable under any federal or state trade secret
law for any disclosure of a trade secret that: (1) is made (i) in confidence to
a federal, state, or local government official, either directly or indirectly,
or to an attorney; and (ii) solely for the purpose of reporting or investigating
a suspected violation of law; or (2) is made in a complaint or other document
filed under seal in a lawsuit or other proceeding. If you file a lawsuit for
retaliation by the Company for reporting a suspected violation of law, you may
disclose the Company’s trade secrets to your attorney and use the trade secret
information in the court proceeding if you: (1) file any document containing
trade secrets under seal; and (2) do not disclose trade secrets, except pursuant
to court order.


3



--------------------------------------------------------------------------------







Confidentiality of Agreement
You agree that you have not and will not, directly or indirectly, disclose/d any
information related to the terms and contents of this Agreement to any other
person or entity. You understand that the Company would not provide you with the
monies and benefits under this Agreement but for your agreement to keep the
Agreement confidential. You further understand and agree that a violation of
this provision is a material breach of this Agreement and may be enforceable
against the person making disclosure by injunctive relief and by an award of
damages. This confidentiality obligation does not prohibit disclosure (a)
permitted by the Protected Rights Section, (b) to your spouse, tax advisor, or
attorney (each of whom you must ensure agrees to keep such information
confidential), (c) to comply with a valid court order, subpoena, or other
direction by a court, (d) to a governmental entity to the extent you have a
protected right to make such disclosure, or (e) as otherwise required by law.
You understand and agree that you will remain liable for any disclosure of such
information by your spouse or agent.


Non‑Disparagement
Except as permitted in the Protected Rights Section, you agree that you will not
knowingly utter, to any person or entity, any statement, whether oral, written,
or implied, that directly or indirectly disparages, denigrates, defames, or
ridicules the Company or any other Releasee or the products, services, vendors,
customers, or prospective customers of the Company or any other Releasee. Nor
will you knowingly utter, to any person or entity, any negative statement
concerning your employment with the Company or the termination of such
employment. Nothing herein shall restrict you from providing truthful
information to a court or government agency to the extent you have a protected
right to do so, or as otherwise required by law.


The Company agrees that it will advise the members of its Board of Directors and
its executive officers that they may not knowingly utter, to any person or
entity, any statement, whether oral, written, or implied, that directly or
indirectly disparages, denigrates, defames, or ridicules you and that they may
not knowingly utter, to any person or entity, any negative statement concerning
you or your employment with the Company or the termination of such employment.
Nothing herein shall restrict any member of the Company’s Board of Directors or
any of the Company’s executives from providing truthful information to a court
or government agency to the extent they have a protected right to do so, or as
otherwise required by law.


No Admission
The making of this Agreement is not, and shall not be construed or represented
as, an admission that the Company or any other Releasee has violated any law or
has committed any wrong against you or any other person or entity or an
admission by you that you have committed any wrong against the Company or any
other Releasee.


Severability, Choice of Law, and Venue
In the event that any provision of this Agreement is found to be illegal or
unenforceable, such provision shall be severed or modified to the extent
necessary to make it enforceable, and as so severed or modified, the remainder
of this Agreement shall remain in full force and effect. This Agreement shall be
governed and construed in accordance with laws of the State of New York, without
regard to the principles of conflict of law. Any action or proceeding brought by
either of the parties related to your employment or the termination of your
employment, or to enforce this Agreement, shall be brought only in a state or
federal court located in the State of New York, County of Erie. You hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.




4



--------------------------------------------------------------------------------





Third Party Claims
You warrant that you alone are entitled to the Separation Payments, and further
warrant and agree that any claim to such amounts by any other person or entity
by reason of any claim, lien, or debt of yours, or otherwise, shall be your sole
and exclusive responsibility, and that you will hold harmless, indemnify, and
defend each of the Releasees from any claim or action brought by any person or
entity against any of the Releasees making any claim to all or part of the
Separation Payments.


Protected Rights
Nothing in this Agreement limits your rights, protected under law, to file a
charge or communicate with or otherwise participate in any investigation or
proceeding conducted by the Securities and Exchange Commission, the Financial
Industry Regulatory Authority, the Occupational Safety and Health
Administration, the Equal Employment Opportunity Commission, the National Labor
Relations Board, or any other government agency charged with enforcement of any
law.
Section 409A
Any payments and benefits provided under this Agreement are intended to be
exempt from or comply with Section 409A, and this Agreement shall be interpreted
and construed in accordance with this intent. Any terms or provisions of this
Agreement that are undefined or ambiguous shall be interpreted in a manner that
makes the payment or benefit in question exempt from, or compliant with, Section
409A. However, neither the Company nor any Releasee will be liable to you or any
other person with respect to any adverse tax consequences arising under Section
409A or any other provision of the Internal Revenue Code.
Entire Agreement
This Agreement, together with the Confidentiality Agreement, constitutes the
entire agreement between you and the Company and may not be modified in any way
except by written agreement signed by you and an authorized representative of
the Company. This Agreement supersedes any and all other written and oral
agreements and understandings between the parties relating to the subject matter
hereof; provided that the Confidentiality Agreement will continue in effect in
accordance with its terms. You are not eligible for any other payment or
benefits from the Company, except for those expressly described in this
Agreement.


Miscellaneous
Copies of signatures transmitted by facsimile or electronic mail shall have the
same effect as original signatures. Company may assign this Agreement at any
time. This Agreement shall inure to the benefit of Company and its successors
and assigns. You may not assign this Agreement or any part hereof. Any purported
assignment by you shall be null and void from the initial date of purported
assignment. No provision of this Agreement may be amended or modified unless
such amendment or modification is agreed to in writing and signed by you and by
the General Counsel of the Company. No waiver by either of the parties of any
breach by the other party hereto of any condition or provision of this Agreement
to be performed by the other party hereto shall be deemed a waiver of any
similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor shall the failure of or delay by either of the parties in
exercising any right, power, or privilege hereunder operate as a waiver thereof
to preclude any other or further exercise thereof or the exercise of any other
such right, power, or privilege.


Acknowledgements
You acknowledge, affirm and agree that:
(a)    You have read the Agreement and understand its legal and binding effect;
(b)    You are acting voluntarily, knowingly, and willingly, and of your own
free will in executing this Agreement;


5



--------------------------------------------------------------------------------





(c)    The consideration to be provided to you under this Agreement: (i) exceeds
anything of value to which you would otherwise be entitled in the absence of
this Agreement; (ii) fully and completely settles all claims you (and any
attorney you may have retained) may have against the Company or any other
Releasee for attorneys’ fees, costs, disbursements, and the like; and (iii) is
sufficient consideration for your promises under this Agreement;
(d)    You have been advised by the Company in this writing to consult with an
attorney of your choosing prior to executing this Agreement and you have done so
to the extent you desired;
(e)    You were given 21 calendar days to consider signing this Agreement, and
if you sign this Agreement before the end of this 21 calendar day period, it is
your voluntary decision to do so and you waive the remainder of the 21 calendar
day period;
(f)    You have until the end of such 21 calendar day period to deliver an
executed copy of this Agreement to Kirk Thor, Integer Holdings Corporation, 5830
Granite Parkway, Suite 1150, Plano, Texas 75024, with a copy via email to
kirk.thor@integer.net.
(g)    You understand that if you sign this Agreement, you can change your mind
and revoke your acceptance of this Agreement within seven (7) calendar days
after signing it. Any revocation of your acceptance of this Agreement must be in
writing and delivered to Kirk Thor, Executive Vice President & Chief Human
Resources Officer, Integer Holdings Corporation, 5830 Granite Parkway, Suite
1150, Plano, Texas 75024, with a copy via email to kirk.thor@integer.net, no
later than the seventh (7th) calendar day after you sign this Agreement. If you
do not revoke your acceptance of this Agreement, the Agreement and your right to
Separation Payments will become effective on the eighth (8th) day following the
date you sign this Agreement;
(h)    You have no known workplace injuries or occupational diseases, and you
have been provided and/or have not been denied any leave (paid or unpaid) to
which you were entitled during your employment;
(i)    You have been paid in full for all work that you have performed for the
Company and any other Releasee and, except for the Separation Payments, the
Initial RSU Payment, the Second RSU Payment, any Accrued Bonus, and any Other
Accrued Obligations, you are not owed any further wages, wage supplements,
bonuses, commissions, benefits or other amounts of any kind whatsoever by any
Releasee; and
.
(j)    You further acknowledge and agree that, in entering into this Agreement,
you have been provided the opportunity to consult your own attorney or other
advisor, and that you have consulted your own attorney or other advisor.
/s/ Jeremy Friedman
 
12/31/2018
 
Jeremy Friedman
 
Date
 
 
 
 
 
 
 
 
 
 
 
Integer Holdings Corporation
 
 
 
 
 
 
 
 
By:
/s/ Kirk Thor
 
01/28/2019
 
Print Name:
Kirk Thor
 
Date
 
Print Title:
CHRO
 
 
 



6

